DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 12 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 9-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji et al. (US 20180166211 A1) in view of Jeong (US 20160141093 A1) and further in view of Blow (US 20170309394 A1).
Regarding Claim 1:
Takatsuji teaches a coil component comprising: 
a body (10, Fig. 10; para 0033); 
a coil part (11, Fig. 10), including a coil pattern and embedded in the body; 
an external electrode (12-13; Fig. 1; para 0032) disposed on an external surface of the body (not expressly labeled; bottom part of the body 10 in Fig. 1) and electrically connected to the coil part; a shielding layer (14, Fig. 10) disposed on the external surface (10b) of the body; and an insulating layer (15, Fig. 10) disposed on a surface of the shielding layer.  
Takatsuji does not teach a ceramic insulating layer, as claimed.
Jeong teaches a ceramic insulating layer (70, Fig. 4; para 0043).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to select Jeong’s insulation made of ceramic material for Takatsuhi’s insulating layer, since this modification will provide 
hard and durable insulator.
Takatsuji does not teach insulating layer disposed on a surface of the shielding layer and covering at least a portion of a side surface of the external electrodes, as claimed.
However, Blow teaches that insulating layer (410, Fig. 6C; para 0073) disposed on a surface of the shielding layer (700)  and covering at least a portion (construed from Fig. 6C-6D) of a side surface of the external electrodes (120, Fig. 6D; para 0073).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takatsuji in view of Blow to have insulating layer disposed on a surface of the shielding layer and covering at least a portion of a side surface of the external electrodes that will provide protection from electromagnetic fields by reducing the exposed portions of the core body (para 0010).

Regarding Claim 2: 
As applied to claim 1, the modified Takatsuji further teaches that the ceramic 
insulating layer (15)  is disposed between the shielding layer (14) and the body (10).  
 
Regarding Claim 3: 
As applied to claim 1, the modified Takatsuji further teaches that the ceramic insulating layer is disposed on a surface of the shielding layer (14, Fig. 1) opposite to the body.  

Regarding Claim 4: 
As applied to claim 1, the modified Takatsuji further teaches that the ceramic insulating layer covers an entire surface of the shielding layer (14, Takatsuji’s Fig. 1).

Regarding Claim 5: 
As applied to claim 4, the modified Takatsuji further teaches that the a region of (not expressly labeled; i.e. left side of the 15 in Takatsuji’s Fig. 1) the ceramic insulating layer disposed between the shielding layer (14, Takatsuji’s Fig. 1) and the body and a region  (not expressly labeled; i.e. upper side of the 15 in Takatsuji’s Fig. 1) of the (14, Takatsuji’s; Fig. 1) opposite to the body are formed integrally with each other.

Regarding Claim 6: 
As applied to claim 1, the modified Takatsuji further teaches that the shielding 
layer contains a metal ingredient (14, Takatsuji’s, see para 0035) and the ceramic insulating layer contains an oxide of the metal ingredient.

Regarding Claim 9: 
As applied to claim 1, the modified Takatsuj teaches that the body and the shielding layer except an adhesive layer disposed between the body and the shielding layer.
However, Blow disclose in paragraph 0079 that an adhesive layer of an insulating material may optionally be positioned between the core body of the inductor and the shield as shown in step 1020.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takatsuji in view of Blow to have an adhesive layer disposed between the body and the shielding layer to provide better bonding between shielding and the body.

Regarding Claim 10: 
As applied to claim 9, the modified Takatsuji further teaches the adhesive layer (Blow’s adhesive layer) is in direct contact ceramic insulating layer (14, Takatsuji’s Fig. 1; para 0032).


Regarding Claim 12: 
As applied to claim 1, the modified Takatsuji further teaches that the body (10, Fig. 10; para 0033) has a first surface (i.e. bottom surface of 10 in Fig. 1) and a second surface (i.e. upper surface of 10 in Fig. 1) opposing each other in one direction, the coil pattern forms at least one turn centered on the direction, and the external electrode (12-13, Fig. 1) is disposed at least on the first surface of the body, and the shielding layer is disposed at least on the second surface of the body.  

Regarding Claim 13: 
As applied to claim 12, the modified Takatsuji further teaches that the shielding layer (14) includes a cap portion (not expressly labeled; i.e. upper of 14 in Fig. 1) disposed on the second surface of the body and side wall portions (not expressly labeled; i.e. left-right side part of 14 in Fig. 1) connected to the cap portion and disposed on wall surfaces of the body connecting the first and second surfaces of the body to each other.

Regarding Claim 14: 
As applied to claim 13, the modified Takatsuji teaches that the wall surfaces of the body are comprised of four surfaces (construed from Fig. 1), and the side wall portions of the shielding layer (14) entirely cover the four surfaces of the body.  

Regarding Claim 15: 
As applied to claim 13, the modified Takatsuji teaches that the wall surfaces of the body are comprised of four surfaces, and the side wall portions of the shielding layer (14) cover two surfaces of the body opposing each other among the four surfaces of the body (construed from Fig. 1). 

Regarding Claim 16: 
As applied to claim 13, the modified Takatsuji teaches that the cap portion and the side wall portions are formed integrally with each other.  

Regarding Claim 18: 
As applied to claim 1, the modified Takatsuji further teach that wherein the ceramic insulating layer (14, Takatsuji’s Fig. 1; para 0032) is in direct contact with the body.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Jeong and Blow and further in view of Lee (US 20130069108 A1).
Regarding Claim 7: 
As applied to claim 6, the modified Takatsuji teaches the ceramic insulating layer and the shielding layer except ceramic insulating layer is an anodized layer of the metal ingredient.
However, Lee disclose in paragraph 0040 that the insulation substrate 115 may be a ceramic substrate, a metal substrate having an anodized layer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Takatsuji in view of Lee to have ceramic insulating layer is an anodized layer of the metal ingredient that will increases resistance to corrosion and wear.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji in view of Jeong in view of Blow and further in view of deRochement (US 20070139976 A1).
Regarding Claim 8: 
As applied to claim 1, the modified Takatsuji teaches the ceramic insulating layer and the shielding layer except the ceramic insulating layer contains an oxide of a metal.
	However, deRochemont disclose in paragraph 0012 that a ceramic 
composition that comprises two or more metal oxide components. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the Takatsuji in view of deRochemont to have ceramic insulating layer is an anodized layer of the metal ingredient that will provide relative permeability (see para 0012).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837